 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          MARK MAYES,                                     CASE NO. C18-176 MJP

11                                 Plaintiff,               ORDER DENYING MOTION FOR
                                                            RECONSIDERATION
12                  v.

13          AMAZON.COM.DEDC LLC,

14                                 Defendant.

15

16          THIS MATTER comes before the Court on Plaintiff’s motion for reconsideration (Dkt.

17   No. 91) of this Court’s Order denying Plaintiff’s Motion for Leave to Appeal in forma pauperis

18   (Dkt. No. 90). The Court DENIES the motion.

19          Under Local Rule 7(h), “[m]otions for reconsideration are disfavored.” LR 7(h). “The

20   court will ordinarily deny such motions in the absence of a showing of manifest error in the prior

21   ruling or a showing of new facts or legal authority which could not have been brought to its

22   attention earlier with reasonable diligence.” Id.; see also Marlyn Nutraceuticals, Inc. v. Mucos

23   Pharma, 571 F.3d 873, 880 (9th Cir. 2009) (finding a motion for reconsideration warranted only

24


     ORDER DENYING MOTION FOR RECONSIDERATION - 1
 1   when a district court is presented with newly discovered evidence, committed clear error, or

 2   when there is an intervening change in the controlling law).

 3          Plaintiff argues that he did not have a “fair attempt at justice” because his previous

 4   counsel withdrew and denying him in forma pauperis status would render an unfair economic

 5   hardship. (Dkt. No. 91.) He also argues Amazon improperly denied him Electronically Stored

 6   Information that he needed in order to support his claims. (Id.) Plaintiff is reiterating arguments

 7   already made and rejected by this Court, and he presents no new angle, evidence, or legal

 8   support. The Court previously denied Plaintiff’s Motion for Appointment of Counsel (Dkt. No.

 9   39), and in its Order denying Plaintiff Leave to Appeal in forma pauperis, this Court noted that

10   Plaintiff’s Motion for Summary Judgment dealt exclusively with discovery issues that were

11   previously decided by the Court. (Dkt. No. 71.)     Because Plaintiff fails to show “manifest error

12   in the prior ruling or . . . new facts or legal authority which could not have been brought to [the

13   Court’s] attention earlier with reasonable diligence,” reconsideration is not appropriate. LR 7(h).

14   Plaintiff’s motion is DENIED.

15

16          The clerk is ordered to provide copies of this order to all counsel.

17          Dated June 18, 2019.

18

19

20
                                                           A
                                                           Marsha J. Pechman
                                                           United States District Judge
21

22

23

24


     ORDER DENYING MOTION FOR RECONSIDERATION - 2
